DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swiatek et al. (US PUB 2014/0353300), hereinafter Swiatek.

With respect to claim 1, Swiatek discloses a heated jacket assembly (See the elements shown in figure 1 of Swiatek) for keeping a person warm in a cold environment (See paragraph [0034] of Swiatek), said assembly comprising: a jacket (See the jacket [22] in figure 1 of Swiatek) being wearable on a user (See paragraph [0008] of Swiatek) when the user needs to keep warm (See paragraph [0008] of Swiatek); a heating element being integrated into said jacket (See paragraph [0037] of Swiatek), said heating element comprising a carbon fiber material (See paragraph [0037] of Swiatek) wherein said heating element is configured to produce heat when exposed to an electrical current (See paragraph [0037] of Swiatek); and a remote control being carried by the user (See paragraph [0042] of Swiatek), said remote control being in wireless communication with said heating element for adjusting the temperature of said heating element and to turn said heating element on and off (See paragraph [0005] of Swiatek).
With respect to claim 3, Swiatek discloses the assembly according to claim 1, further comprising control circuit being integrated into said jacket (See paragraph [0042] of Swiatek), said control circuit being electrically coupled to said heating element (See paragraph [0042] of Swiatek).
With respect to claim 4, Swiatek discloses the assembly according to claim 3, further comprising a temperature sensor being integrated into said jacket (See paragraph [0039] of Swiatek), said temperature sensor being in thermal communication with said heating element (See paragraph [0039] of Swiatek), said temperature sensor being electrically coupled to said control circuit, said control circuit turning said heating element off when said temperature senses that the temperature of said heating element has exceeded a pre-determined maximum temperature (See paragraph [0039] of Swiatek).
With respect to claim 5, Swiatek discloses the assembly according to claim 3, further comprising a receiver being integrated into said jacket, said receiver being electrically coupled to said control circuit (See paragraph [0051] of Swiatek).
With respect to claim 6, Swiatek discloses the assembly according to claim 3, further comprising a power supply being integrated into said jacket, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery (See paragraphs [0043] and [0049] of Swiatek).
With respect to claim 7, Swiatek discloses the assembly according to claim 5, wherein said remote control is in wireless communication with said receiver (See paragraphs [0030], [0039] and [0042] of Swiatek), said remote control broadcasting a temperature command to said receiver for defining the maximum temperature for said heating element (See paragraphs [0030], [0039] and [0042] of Swiatek), said remote control broadcasting an on signal to said receiver for turning on said heating element, said remote control broadcasting an off signal to said receiver for turning off said heating element (See paragraph [0039] of Swiatek).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swiatek as applied to claim 1 above, and further in view of Burwell et al. (US 2018/0169994), hereinafter Burwell.

With respect to claim 2, Swiatek discloses the assembly according to claim 1, and wherein said heating element is formed into a plurality of loops (See loops [24] in figure 10 of Swiatek) but fails to disclose wherein: said jacket having a body, a pair of sleeves and a hood; and said heating element is formed into a plurality of loops being distributed throughout each of said sleeves, said body and said hood wherein said heating element is configured to warm the entire top half of the user’s body. However, Burwell does disclose wherein: said jacket having a body, a pair of sleeves and a hood (See paragraph [0063] of Burwell); and said heating elements being distributed throughout each of said sleeves, said body and said hood wherein said heating element is configured to warm the entire top half of the user’s body (See paragraph [0063] of Burwell). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Swiatek to include the features disclosed by Burwell because doing so provides full upper body thermal energy generating coverage for the user.
With respect to claim 8, Swiatek discloses a heated jacket assembly (See the elements shown in figure 1 of Swiatek) for keeping a person warm in a cold environment (See paragraph [0034] of Swiatek), said assembly comprising: a jacket (See the jacket [22] in figure 1 of Swiatek) being wearable on a user (See paragraph [0008] of Swiatek) when the user needs to keep warm (See paragraph [0008] of Swiatek); a heating element being integrated into said jacket (See paragraph [0037] of Swiatek), said heating element comprising a carbon fiber material (See paragraph [0037] of Swiatek) wherein said heating element is configured to produce heat when exposed to an electrical current (See paragraph [0037] of Swiatek), said heating element being formed into a plurality of loops (See loops [24] in figure 10 of Swiatek); control circuit being integrated into said jacket (See paragraph [0042] of Swiatek), said control circuit being electrically coupled to said heating element (See paragraph [0042] of Swiatek); a temperature sensor being integrated into said jacket (See paragraph [0039] of Swiatek), said temperature sensor being in thermal communication with said heating element (See paragraph [0039] of Swiatek), said temperature sensor being electrically coupled to said control circuit (See paragraph [0039] of Swiatek), said control circuit turning said heating element off when said temperature senses that the temperature of said heating element has exceeded a pre-determined maximum temperature (See paragraph [0039] of Swiatek); a receiver being integrated into said jacket (See paragraph [0051] of Swiatek), said receiver being electrically coupled to said control circuit (See paragraph [0051] of Swiatek); a power supply being integrated into said jacket (See paragraphs [0043] and [0049] of Swiatek), said power supply being electrically coupled to said control circuit (See paragraphs [0043] and [0049] of Swiatek), said power supply comprising at least one battery (See paragraphs [0043] and [0049] of Swiatek); and a remote control being carried by the user (See paragraph [0042] of Swiatek), said remote control being in wireless communication with said receiver (See paragraph [0005] of Swiatek), said remote control broadcasting a temperature command to said receiver for defining the maximum temperature for said heating element (See paragraph [0039] of Swiatek), said remote control broadcasting an on signal to said receiver for turning on said heating element (See paragraph [0005] of Swiatek), said remote control broadcasting an off signal to said receiver for turning off said heating element (See paragraph [0005] of Swiatek) but fails to disclose said jacket having a body, a pair of sleeves and a hood and wherein said heating element being distributed throughout each of said sleeves, said body and said hood wherein said heating element is configured to warm the entire top half of the user’s body. However, Burwell does disclose said jacket having a body, a pair of sleeves and a hood (See paragraph [0063] of Burwell) and wherein said heating element being distributed throughout each of said sleeves, said body and said hood wherein said heating element is configured to warm the entire top half of the user’s body (See paragraph [0063] of Burwell). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Swiatek to include the features disclosed by Burwell because doing so provides full upper body thermal energy generating coverage for the user.
With respect to claim 9, the combination of Swiatek and Burwell discloses the assembly 

according to claim 8, wherein said remote control comprises a personal electronic device, said personal 

electronic device storing operational software for controlling operational parameters of said heating 

element (See paragraph [0052] of Swiatek).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2009/0289046 discloses a heated garment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858